Citation Nr: 0803519	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a foot disorder.

4.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1971 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the above claims. 

The veteran raised a claim for service connection for a left 
knee disorder in his notice of disagreement, dated in January 
2005.  Although the December 2004 rating decision denied 
service connection for a left leg disorder, it did not 
specifically address the veteran's left knee.  The Board 
further finds that comments from the veteran's representative 
in the informal hearing presentation from January 2008, 
indicates an intention to pursue a claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  Consequently, the Board will refer these claims to the 
RO for appropriate disposition.

While the RO has adjudicated the claims for service 
connection for PTSD and a foot disorder on a de novo basis, 
these claims were previously finally denied in September 2002 
and October 1974, respectively.  It is thus necessary for the 
Board to initially address these claims on a new and material 
basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial).  Although the Board has determined that the 
claims should be reopened, it further finds that additional 
development is now required with respect to these claims.

The issues of entitlement to service connection for PTSD, 
sleep apnea, a foot disorder, and entitlement to nonservice-
connected disability pension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a foot disorder was 
denied in an October 1974 rating decision that was not 
appealed.

2.  An application to reopen a claim for service connection 
for PTSD was denied in a September 2002 rating decision that 
was not appealed.

3.  The evidence submitted since the October 1974 rating 
decision pertinent to the claim for service connection for a 
foot disorder is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  The evidence submitted since the September 2002 rating 
decision pertinent to the claim for service connection for 
PTSD is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1974 rating decision that denied the 
veteran's claim for service connection for a foot disorder is 
final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 
(1974).

2.  The September 2002 rating decision that denied the 
veteran's application to reopen a claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

3.  Evidence received since the October 1974 rating decision 
is new and material, and the appellant's claim for service 
connection for a foot disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2007).

4.  Evidence received since the September 2002 rating 
decision is new and material, and the appellant's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for PTSD and a Foot 
Disorder

The record reflects that a claim for service connection for a 
foot disorder was denied by a rating action in October 1974.  
It also reflects that an application to reopen the veteran's 
claim for service connection for PTSD was denied by a rating 
action in September 2002.  The veteran did not file a timely 
notice of disagreement with those rating decisions and 
accordingly, they became final when the veteran did not 
perfect his appeal within the statutory time limit.  Evans v, 
Brown, 9 Vet. App. 273, 285 (1996).  As such, the veteran's 
claims for service connection for a foot disorder and PTSD 
may only be reopened if new and material evidence is 
submitted.  Based on the grounds stated for the denial of the 
claims in the October 1974 and September 2002 rating 
decisions, new and material evidence would consist of medical 
evidence of a current diagnosis of disability and/or evidence 
linking such diagnosis to service, or in the case of PTSD, to 
a stressor during service.  In this regard, additional 
evidence received in this case includes private treatment 
records containing diagnoses of PTSD, and VA treatment 
records containing diagnoses of foot disability such as pes 
planus.  

Since the above-noted rating decisions denied the claims in 
part on the basis that there was no current diagnosis of 
disability, the Board finds that current medical evidence of 
PTSD and foot disability would, by itself, warrant the 
reopening of the claims, and that this evidence was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claims, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a) (2007).  
Therefore, the Board concludes that the claims for service 
connection for PTSD and a foot disorder are reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.

New and material evidence having been submitted, the 
veteran's claim for service connection for a foot disorder is 
reopened.


REMAND

Having determined that new and material evidence has been 
submitted to reopen the claims for service connection for 
PTSD and a foot disorder, the Board finds that these and the 
remaining claims on appeal require further evidentiary 
development, as expressed more fully below.

First, with respect to the claim for service connection for 
PTSD, in addition to private diagnoses contained in private 
medical records, dated from July 2003 to September 2004, the 
veteran had identified certain stressors with sufficient 
specificity to warrant further development.  More 
specifically, a review of the claims file reveals the 
veteran's contention that while attached to the HHC 229th 
Aviation Battalion, 3rd Brigade, 1st Cavalry Division (AM), 
the veteran's unit was under enemy rocket attack at Bien Hoa, 
Vietnam, during the period of March and April 1972, and that 
in June 1972, he participated in a mission to clear a supply 
line at An Loc/Lai Kai, Vietnam.  There is also no indication 
that the U.S. Army and Joint Services Records Research Center 
(JSRRC) was ever contacted for the purposes of obtaining the 
unit records for the HHC 229th Aviation Battalion, 3rd 
Brigade, 1st Cavalry Division (AM) for the period of March to 
April 1972, and for June 1972.  Consequently, the Board finds 
that this claim must be remanded so an effort can be made to 
obtain these records.  In the event that one of the veteran's 
claimed stressors is verified, the veteran should then be 
provided with a psychiatric examination to determine whether 
he has PTSD that is linked to the verified stressor or 
stressors.

With respect to the claims for service connection for sleep 
apnea and a foot disorder, service medical records reflect 
that the veteran suffered from insomnia in April 1973, was 
evaluated for foot injury in May, and was fitted with 
bilateral arch supports for pes planus in September 1973.  
There is also evidence that the veteran suffered from foot 
and sleep problems shortly after his discharge from service, 
the veteran's statements are sufficient to establish that he 
has suffered from relevant symptoms since service, and there 
is evidence that the veteran currently suffers from these 
disorders.  Therefore, the Board finds that the veteran 
should be afforded appropriate VA examinations to determine 
whether it is at least as likely as not that he currently has 
sleep apnea or other sleep disorder, and pes planus with 
spurs or other bilateral foot disability, that is related to 
his active military service.  38 C.F.R. § 3.159(c)(4) (2007).

Finally, since the information obtained by way of the above-
noted examinations may have an impact on the veteran's 
entitlement to nonservice-connected disability pension, the 
Board finds that action with respect to this inextricably 
intertwined claim must be held in abeyance pending completion 
of the requested examinations.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  However, the Board further finds that once 
the above-noted examinations are completed, the veteran 
should also be furnished with a new general medical 
examination to determine the current severity of all of the 
veteran's disabilities and whether it renders him permanently 
and totally disabled.  Any recent VA treatment record should 
also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records from the 
Jackson VA treatment facility, dated 
since April 2005.

2.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802 (previously 
known as U.S. Center for Unit Records 
Research (CURR)), and request that 
JSRRC research the unit history of HHC 
229th Aviation Battalion, 3rd Brigade, 
1st Cavalry Division (AM) for the 
period of March to April 1972, and the 
month of June 1972, to determine 
whether it was subjected to rocket fire 
in March or April 1972, and/or involved 
in a mission to clear a supply line at 
An Loc/Lai Kai, Vietnam in June of 
1972.

3.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the veteran 
for a VA psychiatric examination in 
order to ascertain whether he has PTSD 
as the result of such verified 
stressor(s).  In considering whether 
the veteran meets the criteria for a 
diagnosis of PTSD, only the verified 
stressor(s) may be considered.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the 
opinion that is provided.   

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
is to be accomplished.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  The veteran should be afforded a VA 
orthopedic examination for the purpose 
of determining the nature and etiology 
of any foot disability.  The veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.  

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the veteran has pes 
planus with spurs or other foot 
disability, and, if so, whether his pes 
planus with spurs, or chronic foot 
disorder (as appropriate), had its 
onset during active service or is 
related to any in-service disease or 
injury.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The veteran should be afforded a 
respiratory examination for the purpose 
of determining the nature and etiology 
of any current sleep disorder.  The 
veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the veteran has sleep 
apnea, or any other chronic sleep 
disorder, and, if so, whether his sleep 
apnea, or chronic sleep disorder (as 
appropriate), had its onset during 
active service or is related to any in-
service disease or injury.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  After the above development has 
been completed to the extent possible, 
the veteran should also be provided 
with a VA general medical examination 
to identify and evaluate the nature and 
severity of all of his disabilities so 
that it can be determined whether he is 
totally and permanently disabled.  The 
veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail. 

The examiner should identify and 
diagnose all disabilities found and 
record pertinent complaints, symptoms, 
and clinical findings referable to any 
such disability and describe their 
impact on the veteran's ability to 
obtain or maintain employment.

All opinions expressed should be 
accompanied by supporting rationale, to 
include a description as to the nature 
of the limitations resulting from the 
veteran's disabilities.  

7.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


